Title: To James Madison from Joseph Jones, 7 January 1805
From: Jones, Joseph
To: Madison, James


Dr. Sir,
Loudoun 7th. Janry. 1804 [1805]
I inclose a litter for Col. Monroe which I request you will forward to him by the earliest and safest conveyance in your Power. It contains a letter from Majr. Lewis his Agent to me and which it is of importance to Monroe he should receive. Mr. Lewis has sold the Land above Charlotte[s]ville for £1500. in three annual payments. He has also rented out the chief part of the Tract below the Mountain with ten working hands for £350 ⅌ ann. for five years if approved by Monroe otherwise for the presen⟨t⟩ ⟨ye⟩ar only. This contract is of such a nature as to mak⟨e⟩ ⟨it⟩ necessary Monroe shod. be informed of it in time to judge for himself, how far it may suit his views and convenience. Upon recuring to Lewis’s letter I find ⅓ of the purchase of the land was applied by contract to satisfy some demands in the hands of the Merchts. at Milton the bal. is to be paid in 3 annual payments. Lewis himself has purchased part of the Land. Chase I presume is before the Senate on the articles of impeachment. I do not recollect a fact charged of which I was informed when in Richmond the last Genl. Court said to come from Col. Jno. Heath who happened to be in the Room in the Tavern where Chase was when T. M. Randolph the Marshall came in and was asked by Chase if he had got a Jury in Callenders case he replied he had but said Chase are they of the right sort are they all federal, you should attend to that, the Marshall answered he believed they were. If this be true it shews the Judge disposed to countenance the bringing forward a packed Jury in the case of Callender. Pray remember me affectionately to Mrs. Madison & believe me Yr. friend & Servt
Jos: Jones.
